DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  
Claim 1 recites “a thermal energy distribution system” in lines 1-2 and “the system” in line 2.  The limitation of “the system” in line 2 should read “the thermal energy distribution system” to reflect antecedence for the limitation in lines 1-2 and has been interpreted as such for the purpose of examination. 

Claim 1 recites “heat and/or cooling” in lines 3-4 and “heat and/or cooling” in lines 5, 14-15 and 16-17.  The limitation of “heat and/or cooling” in lines 5, 14-15 and 16-17 should read “the heating and/or cooling” to reflect antecedence for the limitation in lines 3-4 and has been interpreted as such for the purpose of examination.

Claim 1 recites “each local control unit” in line 7 and “each local control unit” in line 10.  The limitation of “each local control unit” in line 10 should read “the each local control unit” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 1 recites “a time resolved control signal” in line 18 and “the control signal” in lines 18-19, 22 and 24.  The limitation of “the control signal” in lines 18-19, 22 and 24 should read “the time resolved control signal” to reflect antecedence for the limitation in line 18 and has been interpreted as such for the purpose of examination.

Claim 1 recites “a plurality of local control units” in line 7 and “said local control units” in lines 20, 23, 25 and 26.  The limitation of “said local control units” in lines 20, 23, 25 and 26 should read “said plurality of local control units” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 1 recites “each of the at least one local control unit” in lines 22-23 and “each of the at least one local control unit” in line 24.  The limitation of “each of the at least one local control unit” in line 24 should read “the each of the at least one local control unit” to reflect antecedence for the limitation in lines 22-23 and has been interpreted as such for the purpose of examination.

Claim 1 recites “delivering the heat and/or cooling” in line 6 and claim 8 recites “a change in delivery of heating or cooling” in lines 2-3 .  The limitation of “a change in delivery of heating or cooling” in claim 8 should read “a change in delivery of the heat or cooling” to reflect antecedence for the limitation in claim 1 and has been interpreted as such for the purpose of examination.

Claim 9 recites “a thermal energy distribution system” in line 1 and “the system” in line 1.  The limitation of “the system” in line 1 should read “the thermal energy distribution system” to reflect antecedence for the limitation in the claim and has been interpreted as such for the purpose of examination. 

Claim 9 recites “heat and/or cooling” in lines 3-4 and “heat and/or cooling” in lines 5, 14-15 and 16-17.  The limitation of “heat and/or cooling” in lines 5, 14-15 and 16-17 should read “the heating and/or cooling” to reflect antecedence for the limitation in lines 3-4 and has been interpreted as such for the purpose of examination.

Claim 9 recites “each local control unit” in line 7 and “each local control unit” in lines 10 and 24.  The limitation of “each local control unit” in lines 10 and 24 should read “the each local control unit” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 9 recites “the outtake heat and/or cold” in line 11 and “the outtake of heat and/or cooling” in line 30.  The claim appears to use two different terms for the same limitation.  To avoid any ambiguity in the claim, a single term should be used for a limitation.  Suggested claim language: “the outtake of heat and/or cooling” in line 11.  This language has been adopted for the purpose of examination.
Claim 9 recites “a time resolved control signal” in line 18 and “the control signal” in lines 19, 22-23 and 25.  The limitation of “the control signal” in lines 19, 22-23 and 25 should read “the time resolved control signal” to reflect antecedence for the limitation in line 18 and has been interpreted as such for the purpose of examination.

Claim 9 recites “a time resolved control signal” in line 18 and “the received control signal” in line 29.  The limitation of “the received control signal” should read “the received time resolved control signal” to reflect antecedence for the limitation in line 18 and has been interpreted as such for the purpose of examination.

Claim 9 recites “a plurality of local control units” in line 7 and “said local control units” in line 20.  The limitation of “said local control units” in line 20 should read “said plurality of local control units” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 9 recites “each local control unit” in line 7 and “the local control unit” in line 28.  The limitation of “the local control unit” in line 28 should read “the each  local control unit” to reflect antecedence for the limitation in line 7 and has been interpreted as such for the purpose of examination.

Claim 10 recites “a time resolved control signal” in lines 7-8 and “the control signal” in line 8.  The limitation of “the control signal” in line 8 should read “the time resolved control signal” to reflect antecedence for the limitation in lines 7-8 and has been interpreted as such for the purpose of examination.

Claim 10 recites “determine a time resolved control signal” in lines 7-8 and “the determined control signal” in line 11.  The limitation of “the determined control signal” in line 11 should read “the determined time resolved control signal” to reflect antecedence for the limitation in lines 7-8 and has been interpreted as such for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the outtake of heat” in line 11, “the associated local distribution system” in line 11, “the respective building” in line 27, and “the outtake of heat and/or cooling” in lines 29-30.  Suggested claim language: “an outtake of heat” in line 11, “an associated local distribution system” in line 11, “a respective building” in line 27, “an outtake of heat and/or cooling” in lines 29-30. 

Claim 4 recites “the outtake of heat and/or cooling” in lines 2-3.  

Claim 5 recites “the act of determining forecast data …” in line 2.  Suggested claim language: “an act of determining forecast data …”.

Claim 7 recites “the period” in line 2.  Suggested claim language “a period”.

Claim 9 recites “the outtake of heat and/or cold” in line 11, “the associated local distribution system” in line 11; and “the outtake of heat and/or cooling” in line 30.  Suggested claim language: “an outtake of heat and/or cold” in line 11, “an associated local distribution system” in line 11; and “an outtake of heat and/or cooling” in line 30.

Claims 2-8, dependent from claim 1, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “… each local control unit further being configured to control the outtake of heat of the associated local distribution system …” in lines 10-11 and “regulating over time … the outtake of heat and/or cooling of the local distribution system …” in lines 29-30.  The claim is unclear as to whether only “heat” or “heat and/or cooling” is controlled/regulated; hence claim 1 is rendered indefinite since the claim initially recites only controlling the outtake of heat and later recites regulating the outtake of heat and/or cooling.  For the purpose of examination, “the outtake of heat” has been interpreted as “the outtake of heat and/or cooling”.

Claims 2-8, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation of “at least 5 times longer” following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites “a control server”, therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “determine forecast data pertaining to expected overall outtake of heat and/or cooling over time from a distribution grid by local distribution systems connected to the distribution grid, and pertaining to expected production capacity of heat and/or cooling in a production plant configured to produce heat and/or cooling and to deliver the heat and/or the cooling to the distribution grid”. 

The limitation of “determine forecast data pertaining to expected overall outtake of heat and/or cooling over time from a distribution grid by local distribution systems connected to the distribution grid, and pertaining to expected production capacity of heat and/or cooling in a production plant configured to produce heat and/or cooling and to deliver the heat and/or the cooling to the distribution grid” (see U.S. Patent Publication 2021/0341167 A1 (instant application), pg. 4, par. [0046]) is a process performed by use of mathematical calculations (i.e. performing estimations based on historical records).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “for each of a plurality of local control units, determine a time resolved control signal, the control signal being based on the forecast data and being associated with a respective local control unit, wherein the time resolved control signal comprises information pertaining to a temperature offset”; and “send the determined control signal to the respective local control unit”.

The limitation of “for each of a plurality of local control units, determine a time resolved control signal, the control signal being based on the forecast data and being associated with a respective local control unit, wherein the time resolved control signal comprises information pertaining to a temperature offset” represents mere data gathering (see U.S. Patent Publication 2021/0341167 A1 (instant application), pgs. 3-4, par. [0045]; i.e. “The offset may be a temperature value to be added to the set-point temperature. This temperature value may be positive or negative, reflecting a desire for heating or cooling in the building 200. The offset may also be a percentage value to be applied to the set-point temperature.”).  The determining of a time resolved control signal is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “send the determined control signal to the respective local control unit” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). 

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the limitation of “for each of a plurality of local control units, determine a time resolved control signal, the control signal being based on the forecast data and being associated with a respective local control unit, wherein the time resolved control signal comprises information pertaining to a temperature offset” represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

With respect to the limitation of “send the determined control signal to the respective local control unit”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to utility distribution systems.

U.S. Patent Publication No. 2016/0334116 A1 discloses a thermal energy network interconnecting a plurality of thermal loads and a method of providing thermal energy to a plurality of thermal loads.

U.S. Patent Publication No. 2019/0154288 A1 discloses receiving a plurality of data from sensors, historical and real-time operational data associated with district modules to optimize an operation of a district geo-exchange system.

U.S. Patent Publication No. 2021/0381715 A1 discloses a method for controlling setting of reversible heat pump assemblies of a district thermal energy distribution system in either a heating mode or a cooling mode.

Canadian Patent Publication No. CA 3 024 775 A1 discloses a combined heating and cooling system in which a local heating system of a building and a local cooling system of a building interacts with a district cooling grid. 

European Patent Publication No. EP 3 082 010 A1 discloses optimizing a heat load in a district heating network adapted to distribute heating medium into an entity to be heated. 

United Kingdom Patent Publication No. GB 2 153 554 A discloses controlling temperature in a large building in accordance with a time and temperature demand programme which is modified by meteorological forecast data to attain demanded time and temperature program while minimizing energy input to a thermal plant for the building.
WIPO Patent Publication No. 95/20134 discloses a thermal energy distribution system in which thermal energy bound to a heat carrier and concentratedly generated for heating and/or cooling of buildings is arranged to be distributed to heating devices  of buildings by means of one pipe or one group of pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117